Citation Nr: 1235581	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  05-25 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for multilevel degenerative disc disease (DDD) as secondary to service-connected bilateral ankle.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel






INTRODUCTION

The Veteran served on active duty from January 1986 to October 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Subsequently, the Board remanded this matter for additional development in November 2008 and December 2010 decisions.  


FINDING OF FACT

The Veteran's degenerative disc disease of the lumbar spine is as likely as not causally related to his service-connected bilateral ankle disabilities.  


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine is proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran was notified of the provisions of the VCAA by the RO and AMC in correspondence dated in February 2009 and August 2009.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding the VCAA.  

Nevertheless, in light of the favorable disposition of the Veteran's service connection claim, there is no prejudice to the appellant in proceeding to adjudication under the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

II.  Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  But, when a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).  

Factual Background and Analysis

The Veteran contends that his current DDD of the lumbar spine was caused or aggravated by his service-connected bilateral ankle disabilities and/or his service-connected lumbosacral strain.  

As for Wallin element (1), the record clearly establishes that the Veteran has been diagnosed as having DDD of the lumbar spine.  Wallin element (2) is also met.  The Veteran is also service connected for a chronic sprain of the left ankle, ligament reconstruction of the right ankle, and chronic lumbosacral strain.  

In other words, the outcome of the appeal turns on whether there is sufficient evidence showing that the Veteran's DDD of the lumbar spine is etiologically related to his service connected disability.  There are competent medical opinions addressing this question.  

The opinions weighing against the Veteran's claim include the reports VA examinations conducted in December 2003 and October 2009.  Following a review of the claims file and physical examination, the December 2003 VA examiner opined that current low back pain was not at least as likely as not related to inservice back strain.  The examiner noted that the Veteran was relatively asymptomatic following service when he performed physically demanding labor up until his 1994 injury when marked changes were noted in his X-rays.  The VA examiner stated that the Veteran's current back condition was due to the interceding October 1994 back injury.  There was no discussion respect to aggravation or the effect of the Veteran's ankle disabilities.  

The Veteran also underwent a VA spine examination in October 2009.  The Veteran complained of severe low back pain radiating down both legs.  He told the examiner that his back pain began in service when he was on and off crutches for ankle problems and experienced constant twisting to his back.  Following a physical examination, the VA examiner opined that the Veteran's low back pain was less likely as not caused by his service-connected low back strain or bilateral ankle disabilities.  The VA examiner noted that it was obvious that the Veteran has chronic low back pain, but it was not as obvious as to the cause.  Then, in a December 2010 addendum, the October 2009 VA examiner noted that no abnormalities of the ankles were demonstrated on October 2009 X-rays and that was why he thought that the Veteran's DDD of the lumbar spine was not aggravated, caused by, secondary to, or related to his service-connected lumbar strain and bilateral ankle disabilities.  The October 2009 VA examiner identified himself as board-certified in obstetrics and gynecology.  

Turning to the positive evidence, the record includes a statement from M.J.K., MD, dated in May 1994, the report of an October 2003 VA examination, and the report of September 2012 consultation.  Dr. K. that is was possible that the Veteran's limp from his ankle disabilities had caused the DDD of his lumbar spine, but that he could not be certain that it was the entire cause.  

At the VA examination in October 2003, the VA examiner opined that the Veteran's multilevel DDD was at least as likely as not related to his service-connected lumbosacral strain.  The VA examiner noted that the Veteran reported the onset of back pain during service when he was on crutches for an ankle injury.  The examiner stated that it was at least as likely as not that the discomfort the Veteran experienced in service was in fact the first manifestation of his multilevel DDD and that the acute post-service injury would not likely account for multilevel degenerative changes.  The Board notes that the examiner did not have access to the claims file.


The Veteran's representative submitted a positive nexus opinion from A.M.G., M.D., M.P.H., in September 2012.  Dr. A.M.G., a medical consultant, reviewed the evidence of record in an exhaustive six-page opinion.  She noted that individuals who have chronic lower extremity conditions have been known to compensate by making gradual changes in their stance and gait to facilitate ease of movement and to avoid pain.  Such changes can place undue stress on lower back muscles and unnecessary loads on the spine resulting in dysfunction of the back musculo-skeletal structure.  She stated that this became evident during service when the Veteran was diagnosed with low back pain secondary to crutch walking as a result of a chronic ankle condition.  A few months after discharge he was walking with a limp when clinical findings suggested a disc bulge at the L4-L5 level and a L4 radiculpathy.  She stated that it was conceivable that the Veteran, in assuming an abnormal gait with concomitant adaptation of posture as a result of a chronic ankle condition, shifted the stress of weight bearing contributing to the development of low back pain.  Such changes, she noted, can place undue stress on other joints, particularly joints on the other extremity, as well as hips and spine.  Therefore, Dr. A.M.G. concluded that it was at least as likely as not that the Veteran's service-connected bilateral ankle disorders contributed to the development of his lower back condition, including degenerative joint disease and disc disease that was then further exacerbated by his post-service work-related injury.  

In weighing this evidence, the Board notes that the October 2009 is thorough but was conducted by a gynecologist.  Such can affect how the evidence is considered.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  It is true that the credentials of Dr. A.M.G. are not unknown.  However, and importantly, Dr. A.M.G. set forth a very detailed and persuasive opinion with supporting rationale and discussion of the Veteran's clinical history and general medical understanding of physiology.  Further, the positive October 2003 opinion cannot be disregarded simply because the claims file was not available to the examiner.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (held probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The examiner considered the Veteran's lay history, to include his history of a post-service back injury, and provided rational in his positive.  The negative December 2003 opinion has little probative value as it did not address the question of aggravation or the potential involvement of the ankles.  Similarly, the statement from Dr. M.J.K. carries limited probative value because of its speculative nature.

In view of the totality of the evidence, the Board finds that the medical nexus opinions of record are, at minimum, in equipoise.  As such, resolving all doubt in his favor, the Board finds that it is as likely as not that the Veteran's current DDD of the lumbar spine was caused or aggravated by his service-connected bilateral ankle disabilities.  Consequently, affording the Veteran the benefit of the doubt, service connection for multiple level DDD secondary to service-connected bilateral ankle disabilities is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for multiple level DDD secondary to service-connected bilateral ankle disabilities is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


